Case 2:18-cv-00560-SPC-MRM Document 43 Filed 01/16/19 Page 1 of 2 PageID 187



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

                             CASE NO.: 2:18-cv-00560-SPC-MRM

BRYAN E. GLYNN,

               Plaintiff,

v.

CIGAR ROOM CLUBHOUSE LLC DBA
SMOKIN BULL CIGAR ROOM AND
PROPRINT OF NAPLES, INC. DBA THE
PRINT SHOP,

               Defendants.


                                 NOTICE OF SETTLEMENT

       Plaintiff BRYAN E. GLYNN, by and through his undersigned counsel, and pursuant to

Local Rule 3.08 of the Middle District of Florida, hereby notifies the Court that the parties have

reached a settlement and requests until February 15, 2019 in which to file a Stipulation of

Dismissal.

Dated: January 16, 2019

                                              /s/ Alexander C. Cohen
                                              JOEL B. ROTHMAN
                                              Florida Bar No. 98220
                                              joel.rothman@sriplaw.com
                                              ALEXANDER C. COHEN
                                              Florida Bar No. 1002715
                                              alex.cohen@sriplaw.com

                                              SRIPLAW, PLLC
                                              21301 Powerline Road
                                              Suite 100
                                              Boca Raton, FL 33433
                                              561.404.4350 – Telephone
                                              561.404.4353 – Facsimile


                                       SRIPLAW, PLLC
                       21301 POWERLINE ROAD, SUITE 100, BOCA RATON, FL 33433
Case 2:18-cv-00560-SPC-MRM Document 43 Filed 01/16/19 Page 2 of 2 PageID 188




                                            Counsel for Plaintiff Bryan E. Glynn


                                CERTIFICATE OF SERVICE

        The undersigned does hereby certify that on January 16, 2019, a true and correct copy of
the foregoing document was served by electronic mail by the Court’s CM/ECF System to all
parties listed below on the Service List.

                                            /s/ Alexander C. Cohen
                                            Alexander C. Cohen

                                       SERVICE LIST

Mr. Harris B. Katz                               Ms. Jennifer Remy-Estorino
Goede, Adamczyk, DeBoest & Cross, PLLC           Kubicki Draper, PA
4800 North Federal Highway                       25 West Flagler Street
Suite 307D                                       Penthouse
Boca Raton, FL 33431                             Miami, FL 33130
hkatz@gadclaw.com                                jr@kubickidraper.com; psb-
Attorney for Cigar Room Clubhouse LLC dba        kd@kubickidraper.com
Smokin Bull Cigar Room                           Attorney for Proprint of Naples, Inc. dba The
                                                 Print Shop




                                            2
                                      SRIPLAW, PLLC
                      21301 POWERLINE ROAD, SUITE 100, BOCA RATON, FL 33433
